Exhibit 10.2

 

EXECUTION COPY

 

--------------------------------------------------------------------------------

 

MBIA INSURANCE CORPORATION,

as Insurer

 

AMERICREDIT FINANCIAL SERVICES, INC.

 

and

 

BARCLAYS CAPITAL INC.

as the Representative of the Underwriters

 

INDEMNIFICATION AGREEMENT

 

$1,200,000,000

AmeriCredit Automobile Receivables Trust 2003-D-M

Automobile Receivables Backed Notes

$227,000,000 Class A-1 Notes

$440,000,000 Class A-2 Notes

$75,000,000 Class A-3-A Notes

$104,000,000 Class A-3-B Notes

$354,000,000 Class A-4 Notes

 

Dated as of October 1, 2003

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

Section 1.

  

Definitions

   1

Section 2.

  

Representations and Warranties of the Insurer

   2

Section 3.

  

Agreements, Representations and Warranties of the Underwriters

   4

Section 4.

  

Agreements, Representations and Warranties of AmeriCredit

   4

Section 5.

  

Indemnification

   4

Section 6.

  

Notice To Be Given

   5

Section 7.

  

Contribution

   7

Section 8.

  

Notices

   8

Section 9.

  

Governing Law, Etc

   8

Section 10.

  

Insurance Agreement; Underwriting Agreement; Sale and Servicing Agreement

   9

Section 11.

  

Limitations

   9

Section 12.

  

Counterparts

   9

Section 13.

  

Nonpetition

   9

TESTIMONIUM

    

SIGNATURES AND SEALS

    



--------------------------------------------------------------------------------

INDEMNIFICATION AGREEMENT

 

This Agreement, dated as of October 1, 2003, is by and among MBIA INSURANCE
CORPORATION (the “Insurer”), as the Insurer under the Note Guaranty Insurance
Policy (the “Policy”) issued in connection with the Offered Notes described
below, AMERICREDIT FINANCIAL SERVICES, INC. (“AmeriCredit”) and BARCLAYS CAPITAL
INC., as Representative of the Underwriters (the “Representative”).

 

Section 1. Definitions. As used in this Agreement, the following terms shall
have the respective meanings stated herein, unless the context clearly requires
otherwise, in both singular and plural form, as appropriate. Capitalized terms
used in this Agreement but not otherwise defined herein will have the meanings
ascribed to such terms in the Sale and Servicing Agreement (as described below).

 

“Act” means the Securities Act of 1933, as amended, together with all related
rules and regulations.

 

“Agreement” means this Indemnification Agreement by and among the Insurer,
AmeriCredit and the Representative of the Underwriters.

 

“AmeriCredit Party” means AmeriCredit, each of its parents, subsidiaries and
affiliates and any shareholder, director, officer, employee, agent or any
“controlling person” such term is used in the Act) of any of the foregoing.

 

“Indemnified Party” means any party entitled to any indemnification pursuant to
Section 5 below, as the context requires.

 

“Indemnifying Party” means any party required to provide indemnification
pursuant to Section 5 below, as the context requires.

 

“Indenture” means the Indenture dated as of October 10, 2003 between the Issuer
and the Trustee and Trust Collateral Agent as the same may be amended or
supplemented from time to time in accordance with the terms thereof.

 

“Insurance Agreement” means the Insurance Agreement, dated as of October 10,
2003, by and among the Insurer, the Issuer, AmeriCredit, the Seller, the Back-up
Servicer, the Trustee, the Trust Collateral Agent and the Collateral Agent.

 

“Insurer Party” means the Insurer and its respective parents, subsidiaries and
affiliates and any shareholder, director, officer, employee, agent or any
“controlling person” (as such term is used in the Act) of any of the foregoing.



--------------------------------------------------------------------------------

“Losses” means (i) any actual out-of-pocket loss paid by the party entitled to
indemnification or contribution hereunder and (ii) any actual out-of-pocket
costs and expenses paid by such party, including reasonable fees and expenses of
its counsel, to the extent not paid, satisfied or reimbursed from funds provided
by any other Person (provided that the foregoing shall not create or imply any
obligation to pursue recourse against any such other Person).

 

“Offered Notes” means the $1,200,000,000 AmeriCredit Automobile Receivables
Trust 2003-D-M Automobile Receivables Backed Notes $227,000,000 Class A-1 Notes,
$440,000,000 Class A-2 Notes, $75,000,000 Class A-3-A Notes, $104,000,000 Class
A-3-B Notes, $354,000,000 Class A-4 Notes, issued pursuant to the Indenture.

 

“Person” means any individual, partnership, joint venture, corporation, trust or
unincorporated organization or any government or agency or political subdivision
thereof.

 

“Prospectus” means the form of final Prospectus included in the Registration
Statement on each date that the Registration Statement and any post effective
amendment or amendments thereto became effective.

 

“Prospectus Supplement” means the form of final Prospectus Supplement, dated
October 1, 2003, and filed with the Securities and Exchange Commission on
October 1, 2003.

 

“Registration Statement” means the registration statement on Form S-3 of
AmeriCredit relating to the Offered Notes.

 

“Sale and Servicing Agreement” means the Sale and Servicing Agreement, dated as
of October 10, 2003, by and among the Issuer, the Seller, the Servicer, the
Back-up Servicer and the Trust Collateral Agent.

 

“Servicer” means AmeriCredit Financial Services, Inc., as Servicer.

 

“Underwriter Party” means each Underwriter and its parent, subsidiaries and
affiliates and any shareholder, director, officer, employee, agent or
“controlling person” (as such term is used in the Act) of any of the foregoing.

 

“Underwriters” means Barclays Capital Inc., Credit Suisse First Boston
Corporation, J.P Morgan Securities Inc., Lehman Brothers, Inc., Banc One Capital
Markets, Inc., and Wachovia Capital Markets, LLC.

 

“Underwriting Agreement” means the Underwriting Agreement by and between
AmeriCredit, the Seller and the Underwriters, dated October 1, 2003.

 

2



--------------------------------------------------------------------------------

Section 2. Representations and Warranties of the Insurer. The Insurer represents
and warrants to the Underwriters and AmeriCredit as follows:

 

(a) Organization and Licensing. The Insurer is a duly incorporated and existing
New York stock insurance company licensed to do business in the State of New
York and is in good standing under the laws of such state.

 

(b) Corporate Power. The Insurer has the corporate power and authority to issue
the Policy and execute and deliver this Agreement and the Insurance Agreement
and to perform all of its obligations hereunder and thereunder.

 

(c) Authorization; Approvals. The issuance of the Policy and the execution,
delivery and performance of this Agreement and the Insurance Agreement have been
duly authorized by all necessary corporate proceedings. No further approvals or
filings of any kind, including, without limitation, any further approvals of or
further filings with any governmental agency or other governmental authority, or
any approval of the Insurer’s board of directors or stockholders, are necessary
for the Policy, this Agreement and the Insurance Agreement to constitute the
legal, valid and binding obligations of the Insurer.

 

(d) Enforceability. The Policy, when issued, and this Agreement and the
Insurance Agreement will each constitute legal, valid and binding obligations of
the Insurer, enforceable in accordance with their terms, subject to applicable
laws affecting the enforceability of creditors’ rights generally and general
equitable principles and public policy considerations as to rights of
indemnification for violations of federal securities laws.

 

(e) Financial Information. The consolidated financial statements of the Insurer
as of December 31, 2002 and December 31, 2001 and for the three years ended
December 31, 2002 incorporated by reference in the Prospectus Supplement (the
“Insurer Audited Financial Statements”) fairly present in all material respects
the financial condition of the Insurer as of such date and for the period
covered by such statements in accordance with generally accepted accounting
principles consistently applied. The consolidated financial statements of the
Insurer and its subsidiaries as of June 30, 2003 incorporated by reference in
the Prospectus Supplement (the “Insurer Unaudited Financial Statements”) present
fairly in all material respects the financial condition of the Insurer as of
such date and for the period covered by such statements in accordance with
generally accepted accounting principles applied in a manner consistent with the
accounting principles used in preparing the Insurer Audited Financial
Statements, and, since June 30, 2003 there has been no material change in such
financial condition of the Insurer which would materially and adversely affect
its ability to perform its obligations under the Policy.

 

3



--------------------------------------------------------------------------------

(f) Insurer Information. The information in the Prospectus Supplement as of the
date hereof under the captions “THE POLICY” and “THE INSURER” (the “Insurer
Information”) is limited and does not purport to provide the scope of disclosure
required to be included in a prospectus for a registrant under the Securities
Act of 1933, in connection with the public offer and sale of securities of such
registrant. Within such limited scope of disclosure, the Insurer Information
does not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.

 

(g) No Litigation. There are no actions, suits, proceedings or investigations
pending or, to the best of the Insurer’s knowledge, threatened against it at law
or in equity or before or by any court, governmental agency, board or commission
or any arbitrator which, if decided adversely, would materially and adversely
affect its condition (financial or otherwise) or its operations or would
materially and adversely affect its ability to perform its obligations under
this Agreement, the Policy or the Insurance Agreement.

 

Section 3. Agreements, Representations and Warranties of the Underwriters. The
Underwriters represent and warrant to and agree with AmeriCredit and the Insurer
that the statements in the Prospectus Supplement made in reliance upon and in
conformity with written information relating to the Underwriters furnished to
AmeriCredit specifically for use in the preparation of the Prospectus
Supplement, and acknowledged in writing (referred to herein as the “Underwriter
Information”), are true and correct in all material respects.

 

Section 4. Agreements, Representations and Warranties of AmeriCredit.
AmeriCredit represents, warrants to and agrees with the Insurer and the
Underwriters that:

 

(a) Registration Statement. The information in the Registration Statement, the
Prospectus and the Prospectus Supplement, other than the Insurer Information and
the Underwriter Information, is true and correct in all material respects and
does not contain any untrue statement of a fact that is material or omit to
state a material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.

 

(b) Representations and Warranties. Each of the representations and warranties
of AmeriCredit contained in the Insurance Agreement is true and correct in all
material respects, and AmeriCredit hereby makes each such representation and
warranty to, and for the benefit of, the Insurer as if the same were set forth
in full herein.

 

Section 5. Indemnification.

 

(a) The Insurer hereby agrees, upon the terms and subject to the conditions of
this Agreement, to indemnify, defend and hold harmless each AmeriCredit Party
and each Underwriter Party against any and all Losses incurred by them with
respect to the offer and sale of any of the Offered Notes and resulting from the
Insurer’s breach of any of its representations and warranties set forth in
Section 2 of this Agreement.

 

4



--------------------------------------------------------------------------------

(b) The Representative, on behalf of the Underwriters, hereby agrees, upon the
terms and subject to the conditions of this Agreement, to indemnify, defend and
hold harmless each Insurer Party and each AmeriCredit Party against any and all
Losses incurred by it with respect to the offer and sale of any of the Offered
Notes and resulting from the Repsresentative’s breach of any of its
representations and warranties set forth in Section 3 of this Agreement.

 

(c) AmeriCredit hereby agrees, upon the terms and subject to the conditions of
this Agreement, to indemnify, defend and hold harmless each Insurer Party
against any and all Losses incurred by it with respect to the offer and sale of
any of the Offered Notes and resulting from AmeriCredit’s breach of any of its
representations and warranties set forth in Section 4 of this Agreement.

 

(d) Upon the incurrence of any Losses entitled to indemnification hereunder, the
Indemnifying Party shall reimburse the Indemnified Party promptly upon
establishment by the Indemnified Party to the Indemnifying Party of the Losses
incurred.

 

Section 6. Notice To Be Given.

 

(a) Except as provided in Section 7 below with respect to contribution, the
indemnification provided herein by the Indemnifying Party shall be the exclusive
remedy of each Indemnified Party for the Losses resulting from the Indemnifying
Party’s breach of a representation, warranty or agreement hereunder; provided,
however, that each Indemnified Party shall be entitled to pursue any other
remedy at law or in equity for any such breach so long as the damages sought to
be recovered shall not exceed the Losses incurred thereby resulting from such
breach.

 

(b) In the event that any action or regulatory proceeding shall be commenced or
claim asserted which may entitle an Indemnified Party to be indemnified under
this Agreement, such party shall give the Indemnifying Party written or
facsimile notice of such action or claim reasonably promptly after receipt of
written notice thereof.

 

(c) Upon request of the Indemnified Party, the Indemnifying Party shall retain
counsel reasonably satisfactory to the Indemnified Party to represent the
Indemnified Party and any others the Indemnifying Party may designate in such
proceeding and shall pay the fees and disbursements of such counsel related to
such proceeding. The Indemnifying Party may, at its option, at any time upon
written notice to the Indemnified Party, assume the defense of any proceeding
and may designate counsel reasonably satisfactory to the Indemnified Party in
connection therewith, provided that the counsel so designated would have no
actual or potential conflict of interest in connection with such representation.
Unless it shall assume the defense of any proceeding the Indemnifying Party
shall not be liable for any settlement of any proceeding, effected without its
written consent, but if settled with such consent or if there be a final
judgment

 

5



--------------------------------------------------------------------------------

for the plaintiff, the Indemnifying Party agrees to indemnify the Indemnified
Party from and against any loss or liability by reason of such settlement or
judgment. The Indemnifying Party shall be entitled to participate in the defense
of any such action or claim in reasonable cooperation with, and with the
reasonable cooperation of, each Indemnified Party.

 

(d) The Indemnified Party will have the right to employ its own counsel in any
such action, but the fees and expenses of such counsel will be at the expense of
such Indemnified Party unless (i) the employment of counsel by the Indemnified
Party at the Indemnifying Party’s expense has been authorized in writing by the
Indemnifying Party, (ii) the Indemnifying Party has not in fact employed counsel
to assume the defense of such action within a reasonable time after receiving
notice of the commencement of the action or (iii) the named parties to any such
action include the Indemnifying Party on the one hand and, on the other hand,
the Indemnified Party, and representation of both parties by the same counsel
would be inappropriate due to actual or potential differing interests between
them (in which case if such Indemnified Party notifies the Indemnifying Party in
writing that it elects to employ separate counsel at the expense of the
Indemnifying Party, the Indemnifying Party shall not have the right to assume
the defense of such action or proceeding on such Indemnified Party’s behalf), in
each of which cases the reasonable fees and expenses of counsel (including local
counsel) will be at the expense of the Indemnifying Party, and all such fees and
expenses will be reimbursed promptly as they are incurred. In the event that any
expenses so paid by the Indemnifying Party are subsequently determined not to be
required to be borne by the Indemnifying Party hereunder, the party which
received such payment shall promptly refund to the Indemnifying Party the amount
so paid by such Indemnifying Party. Notwithstanding the foregoing, in connection
with any one action or separate but substantially similar or related actions in
the same jurisdiction arising out of the same general allegations or
circumstances, the Indemnifying Party shall not be liable for the fees and
expenses of more than one counsel for all AmeriCredit Parties, more than one
counsel for all Underwriter Parties and more than one counsel for all Insurer
Parties, as applicable.

 

(e) The Indemnified Parties shall cooperate with the Indemnifying Parties in
resolving any event which would give rise to an indemnity obligation pursuant to
Section 5 hereof in the most efficient manner.

 

(f) No settlement of any such claim or action shall be entered into without the
consent of each Indemnified Party who is subject to such claim or action, on the
one hand, and each Indemnifying Party who is subject to such claim or action, on
the other hand; provided, however, that the consent of such Indemnified Party
shall not be required if such settlement fully discharges, with prejudice
against the plaintiff, the claim or action against such Indemnified Party.

 

6



--------------------------------------------------------------------------------

(g) Any failure by an Indemnified Party to comply with the provisions of this
Section shall relieve the Indemnifying Party of liability only if such failure
is materially prejudicial to any legal pleadings, grounds, defenses or remedies
in respect thereof or the Indemnifying Party’s financial liability hereunder,
and then only to the extent of such prejudice.

 

Section 7. Contribution.

 

(a) To provide for just and equitable contribution if the indemnification
provided by the Insurer is determined to be unavailable for an Underwriter Party
(other than pursuant to Section 5 or 6 of this Agreement), or if the
indemnification provided by any Underwriter is determined to be unavailable for
any Insurer Party (other than pursuant to Section 5 or 6 of this Agreement), the
Insurer and the Underwriters shall contribute to the aggregate costs of
liabilities arising from any breach of their respective representations and
warranties set forth in this Agreement on the basis of the relative fault of all
Insurer Parties and all Underwriter Parties.

 

(b) To provide for just and equitable contribution if the indemnification
provided by the Insurer is determined to be unavailable for any AmeriCredit
Party (other than pursuant to Section 5 or 6 of this Agreement), or if the
indemnification provided by AmeriCredit is determined to be unavailable for any
Insurer Party (other than pursuant to Section 5 or 6 of this Agreement), the
Insurer and AmeriCredit shall contribute to the aggregate cost of liabilities
arising from any breach of their respective representations and warranties set
forth in this Agreement on the basis of the relative fault of all Insurer
Parties and all AmeriCredit Parties.

 

(c) To provide for just and equitable contribution if the indemnification
provided by the Underwriter is determined to be unavailable for any AmeriCredit
Party (other than pursuant to Section 5 or 6 of this Agreement), the Underwriter
and AmeriCredit shall contribute to the aggregate costs of liabilities arising
from any breach of their respective representations and warranties set forth in
this Agreement on the basis of the relative fault of all Underwriter Parties and
all AmeriCredit Parties.

 

(d) The relative fault of each Indemnifying Party, on the one hand, and of each
Indemnified Party, on the other hand, shall be determined by reference to, among
other things, whether the breach of, or alleged breach of, any of its
representations and warranties set forth in Section 2, 3 or 4 of this Agreement
relates to information supplied by, or action within the control of, the
Indemnifying Party or the Indemnified Party and the Parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
breach.

 

7



--------------------------------------------------------------------------------

(e) The parties agree that the Insurer shall be solely responsible for the
Insurer Information and for the Insurer Financial Statements, that the
Underwriters shall be solely responsible for the Underwriter Information
provided by the Underwriters in writing for use in the Prospectus Supplement and
that AmeriCredit shall be responsible for all other information in the
Registration Statement and in the Prospectus Supplement.

 

(f) No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Act) shall be entitled to contribution from any person who
was not guilty of such fraudulent misrepresentation.

 

(g) The indemnity and contribution agreements contained in this Agreement shall
remain operative and in full force and effect, regardless of (i) any
investigation made by or on behalf of any Underwriter Party, any AmeriCredit
Party or any Insurer Party, (ii) the issuance of any Offered Notes or the Policy
or (iii) any termination of this Agreement.

 

(h) Upon the incurrence of any Losses entitled to contribution hereunder, the
contributor shall reimburse the party entitled to contribution promptly upon
establishment by the party entitled to contribution to the contributor of the
Losses incurred.

 

Section 8. Notices. All notices and other communications provided for under this
Agreement shall be addressed to the address set forth below as to each party or
at such other address as shall be designated by a party in a written notice to
the other party.

 

If to the Insurer:   MBIA Insurance Corporation     113 King Street     Armonk,
NY 10504     Attention: Insured Portfolio Management—Structured Finance (IPM-SF)
If to AmeriCredit:   AmeriCredit Financial Services, Inc.     801 Cherry Street,
Suite 3900     Fort Worth, TX 76102     Attention: Chief Financial Officer If to
the Representative:   Barclays Capital Inc.     200 Park Avenue, 5F     New
York, NY 10166

 

Section 9. Governing Law, Etc. This Agreement shall be deemed to be a contract
under the laws of the State of New York and shall be governed by and construed
in accordance with the laws of the State of New York without regard to its
conflicts of laws provisions. This

 

8



--------------------------------------------------------------------------------

Agreement may not be assigned by any party without the express written consent
of each other party. Amendments of this Agreement shall be in writing signed by
each party. This Agreement shall not be effective until executed by each of the
Insurer, AmeriCredit and the Underwriters.

 

Section 10. Insurance Agreement; Underwriting Agreement; Sale and Servicing
Agreement. This Agreement in no way limits or otherwise affects the
indemnification obligations of AmeriCredit under (a) the Insurance Agreement,
(b) the Underwriting Agreement or (c) the Sale and Servicing Agreement. To the
extent that this Agreement conflicts with or does not address the relative
rights of the Underwriters and AmeriCredit as between themselves as set forth in
the Underwriting Agreement, the Underwriting Agreement shall govern.

 

Section 11. Limitations. Nothing in this Agreement shall be construed as a
representation or undertaking by the Insurer concerning maintenance of the
rating currently assigned to its claims-paying ability by Moody’s Investors
Service, Inc. (“Moody’s”) and/or Standard & Poor’s Ratings Services, a division
of The McGraw-Hill Companies, Inc. (“S&P”) or any other rating agency
(collectively, the “Rating Agencies”).

 

Section 12. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall together constitute but one and the same
instrument.

 

Section 13. Nonpetition. So long as the Insurance Agreement is in effect, and
for one year following its termination, none of the parties hereto will file any
involuntary petition or otherwise institute any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceeding or other proceeding under any
federal or state bankruptcy or similar law against the Issuer.

 

[Remainder of this page intentionally left blank.]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Indemnification
Agreement to be duly executed and delivered by their respective officers
thereunto duly authorized, all as of the date first above written.

 

MBIA INSURANCE CORPORATION

By

 

/s/ Adam M. Carta

 

--------------------------------------------------------------------------------

   

Assistant Secretary

AMERICREDIT FINANCIAL SERVICES, INC.

By

 

/s/ J. Michael May

 

--------------------------------------------------------------------------------

Title

 

Senior Vice President, General Counsel

 

--------------------------------------------------------------------------------

BARCLAYS CAPITAL INC., for itself and as representative of the Underwriters

By

 

/s/ Mark Sun

 

--------------------------------------------------------------------------------

Title

 

Associate Director

 

--------------------------------------------------------------------------------